ORDER
PER CURIAM.
Movant appeals denial of his Rule 27.26 motion for post-conviction relief after an evidentiary hearing. The findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no precedential value. We have studied the trial transcript and legal file on direct appeal together with the motion hearing transcript and legal file. We find the factual statements and legal analysis of the issues in the state’s brief to be supported by the records and the law. Judgment affirmed in accordance with Rule 84.-16(b).